Title: To George Washington from William Smallwood, 29 November 1783
From: Smallwood, William
To: Washington, George


                  
                     Dear Sir,
                     Annapolis Novem. 29th 1783
                  
                  Your Letter dated the 24th of October miscarried—I did not receive it untill the 27th Inst.—as you will observe by the inclosed Letter from Genl Gist—I have now the Honour of embracing the earliest Opportunity by Capt. Howe of transmitting the Proceedings of the Society of the Cincinnati of this State.
                  I received Letters from General Heath and the Baron de Steuben on the Subject Matter of the Institution, which were communicated and the sense of all the Officers who were assembled here in July last taken—but the Meeting not having been so general as might have been wished it was thought most eligible (from the remote and distressed situation of the Officers, and the Expences which might accrue upon drawing them to a Point on that single Object) to suspend all further Process therein untill the 20th of November following, when we might also address the General Assembly upon the Subject of the Lands which have been pledged, the Redemption of our Depreciation Certificates, and Arrears of Pay &c.  The meeting on the 20th Inst. was not so full as was expected, but Members have fallen in since and subscribed the Institution—a list of whom is inclosed.  I have the Honor to be with the highest Regard Your Obedt Hble Sert
                  
                     W. Smallwood
                  
                Enclosure
                                    
                     
                         c.29 November 1783
                     
                     State of MarylandName RankWilliam SmallwoodM. GenlO.H. WilliamsB. GenlNathl RamseyColonelJohn EcclestonLt Colo.W. HardmanMajorJohn DavidsondittoWilliam D. BealldoWilliam BrowndoJacob BriceCapt.Richard DorceydoJonathan MorrissdoN. RickettsLieuttIsaac RawlingsdoEdward OldhamCapt.John KellydoWilliam RyleydoPerry BensondoLloyd BealldoWilliam LamardoMichael BayerdoJames CrackPhysn to ArmyBenjamin PriceCapt.James BruffdoWilliam BrucedoTauney HilldoJohn D. CaryLieuttJohn J. JacobsLieuttEdward DyerCaptainPhillip ReaddoSamuel HansonLieutenantSamuel B. BealldoEdward SpurrierCaptainJ. Brevitt  Lieut.William PendergastdoThomas RousedoWilliam KiltySurgeonEzekiel HaniedoThos BoydLieutenantThomas MasonCapt.Samuel McPhersondoHenry BaldwinLtJ. HamiltonCapt.John L. ElbertAsst SurgeonGeorge HamiltonCaptainBazel BurgessLieut.Thomas Price, JunrLieut.James SmithCapt ArtillyFrancis RevellyDoJohn GassawaydoArthur HarrissLieut.Thomas A. DysondoHenry ClementsdoSamuel EdmistonLieutntJohn T. LowedoWilliam SmootdoMelihia BenamdoGerard WoodS. MateHezekiah FoardLieut.Henry ChapmandoBenjn FickledoThomas BeatydoMark McPhersondoHenry GautherCaptnJohn SearsLieut.Christopher RichmondCapt.Richard AndersonCapt.Edmund ComptonLtJohn SmithCapt.Elihu HallLttJames Woolford GrayCapt.John MitchelldoNathan WrightLtWilliam GoldsboroughLtWalker MuseCaptnJohn H. StoneColo.Samuel Y. KeeneAsst SurgeonJaques BaquaxLieut.Clement SkerretLieut.John Sprigg BeltCapt.Henry GassawayLieut.
                     
                  
               